MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                               Mar 31 2016, 9:02 am

this Memorandum Decision shall not be                                     CLERK
regarded as precedent or cited before any                             Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Harold E. Amstutz                                        Gregory F. Zoeller
Lafayette, Indiana                                       Attorney General of Indiana

                                                         Robert J. Henke
                                                         Deputy Attorney General

                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the                                March 31, 2016
Parent-Child Relationship of:                            Court of Appeals Case No.
G.B. (Minor Child),                                      79A05-1509-JT-1534
                                                         Appeal from the Tippecanoe
S.K. (Mother),                                           Superior Court
Appellant-Respondent,                                    The Honorable Faith A. Graham,
                                                         Judge
        v.
                                                         The Honorable Tricia Thompson,
The Indiana Department of                                Magistrate
Child Services,                                          Trial Court Cause No.
                                                         79D03-1503-JT-26
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016         Page 1 of 16
         Najam, Judge.


                                                Statement of the Case
[1]   S.K. (“Mother”) appeals the trial court’s termination of her parental rights over her

      minor child G.B. (“Child”). Mother raises a single issue for our review, namely,

      whether the Indiana Department of Child Services (“DCS”) presented sufficient

      evidence to support the termination of her parental rights. We affirm.


                                         Facts and Procedural History
[2]   Mother gave birth to Child on July 16, 2011. Child’s father, T.B. (“Father”), and

      Mother were not married at the time, but lived together. 1 In January 2014, DCS

      investigated reports that Father and Mother were “homeless and bouncing from

      place to place” and using illegal drugs “daily.” DCS Ex. 2 at 12. After a

      preliminary investigation, on February 7, DCS filed a petition alleging that Child

      was a child in need of services (“CHINS”). Following a hearing on March 4, the

      trial court ordered that Child be removed from parents’ care. DCS was unable to

      locate parents or Child until March 10, at which time DCS took Child into

      custody. Child was initially placed in a foster home, but she was placed with a

      paternal uncle and aunt on March 20.


[3]   Following a factfinding hearing on April 1, the trial court adjudicated Child to be a

      CHINS. And following a dispositional hearing on April 15, the trial court issued a

      parental participation decree, which required Mother to: participate in supervised


         1
             The trial court also terminated Father’s parental rights, but he does not participate in this appeal.

         Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016                  Page 2 of 16
      visits with Child; submit to random drug screens; complete a substance abuse

      assessment and follow all recommendations; complete a parenting assessment and

      follow all recommendations; participate in home based case management;

      participate in couples counseling; and participate in a mental health evaluation and

      follow all recommendations. Mother did not comply with that order. For

      instance, she failed multiple drug screens and did not show up for multiple drug

      screens; she did not maintain minimum contact with DCS; she did not regularly

      attend couples counseling; she did not attend case management appointments; and

      she was inconsistent with visits with Child. After a warrant was issued for

      Mother’s arrest2 on October 29, Mother discontinued all participation in the court-

      services other than visitation. And Mother stopped visits with Child after

      December 3. On December 22, Mother and Father were both discharged from all

      services due to their noncompliance.


[4]   Mother was arrested on the outstanding warrant on February 28, 2015, and she

      spent one week in jail. After her discharge, on March 6, DCS filed a petition for

      the involuntary termination of Mother’s parental rights to Child. Following an

      evidentiary hearing on the petition on June 4, the trial court entered the following

      relevant findings and conclusions in support of terminating Mother’s parental

      rights:


                                               FINDINGS OF FACT




         2
          The warrant was issued for Mother’s “failure to attend a court hearing and failing to pay a traffic ticket.”
         DCS Ex. 3 at 5.

         Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016              Page 3 of 16
                                               * * *

        2. Tippecanoe County Department of Child Services (“DCS”)
        received four reports regarding this family between January 19th
        and 30th of 2014. These reports included allegations that parents
        were homeless and bouncing from place to place, using drugs
        such as methamphetamine and heroin, transporting drugs for
        Father’s brother, and a history of domestic violence.

        3. Investigation revealed that Father recently lost his job and the
        family had to leave their apartment. The family stayed at several
        places during the investigation and did not maintain contact with
        DCS. On January 23, 2014, Mother denied that she and Father
        were using drugs. Drug screens of the parents were requested but
        the parents did not submit to those screens. The family could not
        be located again until February 3, 2014 due to moving from
        residence to residence. Mother’s drug screen on that date was
        negative for all substances. Drug screens of the child and Father
        were requested. Mother did not have the child tested when the
        request was made and DCS was not able to locate the family
        again for approximately two weeks. Mother and the child were
        tested on February 18, 2014 and both were negative. . . .

                                               * * *

        7. Pursuant to dispositional orders, Mother was offered the
        following services: substance abuse assessment, parenting
        assessment, home based case management, couples counseling,
        mental health evaluation, visitation with the child, and random
        drug screens. . . . These services were exhaustive and were
        designed to address the parents’ difficulties. Evaluations revealed
        no barriers to the parents’ ability to participate in services and
        achieve reunification.

                                               * * *



Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 4 of 16
        9. A permanency hearing was held on March 6, 2015 at which
        time the permanent plan was determined to be initiation of
        proceedings for termination of parental rights and adoption.
        Neither parent had yet shown a real investment in reunification.
        DCS filed its petitions in the above-referenced Cause No. on
        March 6, 2015. The evidentiary hearing on the Verified Petitions
        to Terminate Parental Rights was held on June 4, 2015. At the
        time of the termination hearing, the circumstances of the parents
        had not improved. The parents were in no better position to care
        for the child.

        10. Mother has a long-term history of instability and substance
        abuse. Mother is currently unemployed and completely
        dependent on her boyfriend for support. She was employed at
        two (2) different jobs during the CHINS case, with the longest
        period of employment lasting for approximately three (3)
        months.

        11. Mother has been dependent on others for housing and
        transportation throughout the CHINS case. She and Father had
        an apartment for a period of time but they lost that housing early
        in the case. Mother then stayed with different family and friends
        until January of 2015 when she and Father separated. Mother
        moved in with a new boyfriend when they started dating, also
        during the month of January of 2015. Mother is completely
        dependent on this boyfriend for housing, support, and
        transportation.

        12. Mother’s boyfriend has been named the alleged father in
        another CHINS case and he has been in prison previously.

        13. Mother was offered home based case management services
        to help address housing, transportation, employment, and
        budgeting issues. Mother attended case management services
        until October of 2014. Mother was discharged from the first
        provider, then missed approximately twenty appointments with
        the second provider. Mother was discharged from the second

Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 5 of 16
        provider as well. Attempts to provide home based case
        management for Mother were not successful due to the number
        of missed appointments and her insistence that she could do
        things on her own.

        14. Mother’s attendance in services was inconsistent at the
        beginning of the case, then worsened over the summer of 2014.
        By that time, Mother had lost her housing, employment and
        transportation and was still using drugs. By October of 2014,
        Mother stopped attending all services other than visitation.
        Mother then completely disappeared after a visit on December 3,
        2014 due to an outstanding warrant for failing to appear for a
        Driving While Suspended case. Thereafter, Mother did not
        participate in any services or visits with her child until she was
        arrested on the warrant on February 28, 2015.

        15. Throughout the CHINS case, Mother has struggled with
        drug addiction. Mother tested positive for hydrocodone in a hair
        drug screen taken at the beginning of the CHINS case. After
        that, Mother consistently tested positive for opiates, Suboxone,
        Oxycodone, or Hydrocodone until she disappeared. Mother was
        not tested from November 26, 2014 until March 12, 2015. On
        March 12, 2015, Mother tested positive for amphetamine,
        approximately one week after she was released from
        incarceration and after the Permanency Planning Hearing.
        Mother also failed to appear for multiple screens throughout the
        CHINS case.

        16. Mother was offered a substance abuse assessment and
        services to address her addiction issues. Mother failed to
        complete the assessment. DCS also offered Mother inpatient
        treatment but she declined to attend. Mother failed to address
        substance abuse issues despite fifteen months of services being
        offered.

        17. Mother testified she would go to inpatient treatment if
        required to do so to get her daughter back, but does not believe

Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 6 of 16
        that she needs any treatment. According to Mother, she is now
        stable and cannot “just leave home” to go to a rehabilitation
        facility.

        18. Mother was sporadic in her attendance at visits with the
        child and she was not always prepared for the visits that she
        attended.

        19. Mother’s visits never progressed beyond fully supervised.
        Mother failed to attend any visits after December 3, 2014 due to
        a warrant for her arrest.

        20. Mother admits that she was not doing well throughout most
        of the case but argues that she is stable now. Mother’s stability,
        however, is completely dependent on her boyfriend of six
        months. Further, Mother failed to contact DCS for three months
        of the six months she dated boyfriend and also failed to
        participate in services during this entire time.

                                               ***

        32. The child is adjusting well in the relatives’ home and she is
        attached to them. The child was evaluated by GLASS and it was
        determined that she has delays in multiple areas. The relative
        placement is providing the stability that the child needs to catch
        up and be on target to start kindergarten. The relative placement
        is willing to continue providing care for the child and to adopt
        the child if the parents’ rights are terminated. If they cannot
        adopt the child for any reason, the child is readily adoptable.

        33. CASA, Kelsey Andrews, also supports termination of
        parental rights in the best interests of the child. Throughout the
        case, CASA has observed the same pattern of failure to engage in
        services, lack of stability and drug use by the parents. Both
        parents missed multiple visits with the child and failed to
        maintain contact with DCS and service providers. Mother
        disappeared for several months during the CHINS case and only

Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 7 of 16
        reappeared after she was arrested. CASA also believes that
        parents have not sufficiently addressed employment or housing
        issues that existed throughout the case. CASA does not feel that
        the parents’ pattern of behavior is likely to change if given more
        time. In contrast to the parents’ instability, CASA observed that
        the child has been stable in the home of the relative placement.
        CASA believes it is in the best interests of the child to be adopted
        by the relative placement.

        34. Although the parents love this child, neither has the ability to
        meet the child’s needs. It is not safe for the child to be in the care
        of Mother or Father. The parents’ history of instability and
        substance use continues. All imaginable services have been
        offered and nothing is singularly different in today’s
        circumstances since the time of removal. If anything, the
        circumstances of the parents are worse now than at the beginning
        of the case. To continue the parent-child relationships would be
        detrimental to the child. The child needs permanency now.

                                CONCLUSIONS OF LAW

        1. There is a reasonable probability that the conditions that
        resulted in the removal of the child from the parents’ care or the
        reasons for the continued placement outside the home will not be
        remedied. Neither parent has yet to demonstrate the ability or
        willingness to make lasting changes from past behaviors. There
        is no reasonable probability that either parent will be able to
        maintain stability and remain substance free in order to care and
        provide adequately for this child.

        2. Continuation of the parent-child relationships poses a threat
        to the well-being of the child. The child needs stability in life.
        The child needs parents with whom the child can form a
        permanent and lasting bond to provide for the child’s emotional
        and psychological as well as physical well-being. The child’s
        well-being would be threatened by keeping the child in parent-


Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 8 of 16
                 child relationships with either parent whose own choices and
                 actions have made them unable to meet the needs of this child.

                 3. DCS has a satisfactory plan of adoption for the care and
                 treatment of this child following termination of parental
                 rights. . . .

                 4. For the foregoing reasons, it is in the best interests of [Child]
                 that the parental rights of [Mother] and [Father] be terminated.


         Appellant’s App. at 10-14. This appeal ensued.


                                        Discussion and Decision
[5]   We begin our review of this appeal by acknowledging that “[t]he traditional right

      of parents to establish a home and raise their children is protected by the

      Fourteenth Amendment of the United States Constitution.” Bailey v. Tippecanoe

      Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans.

      denied. However, a trial court must subordinate the interests of the parents to those

      of the child when evaluating the circumstances surrounding a termination. Schultz

      v. Porter Cnty. Ofc. of Family & Children (In re K.S.), 750 N.E.2d 832, 837 (Ind. Ct.

      App. 2001). Termination of a parent-child relationship is proper where a child’s

      emotional and physical development is threatened. Id. Although the right to raise

      one’s own child should not be terminated solely because there is a better home

      available for the child, parental rights may be terminated when a parent is unable

      or unwilling to meet his or her parental responsibilities. Id. at 836.


[6]   Before an involuntary termination of parental rights can occur in Indiana, DCS is

      required to allege and prove, among other things:

         Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 9 of 16
                 (B) that one (1) of the following is true:


                         (i) There is a reasonable probability that the
                         conditions that resulted in the child’s removal or the
                         reasons for placement outside the home of the
                         parents will not be remedied.

                         (ii) There is a reasonable probability that the
                         continuation of the parent-child relationship poses a
                         threat to the well-being of the child.

                                                        ***


                 (C) [and] that termination is in the best interests of the child . . . .


         Ind. Code § 31-35-2-4(b)(2) (2015). That statute provides that DCS need

         establish only one of the requirements of subsection (b)(2)(B) before the trial

         court may terminate parental rights. DCS’s “burden of proof in termination of

         parental rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind.

         Dep’t of Child Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting

         I.C. § 31-37-14-2).


[7]   When reviewing a termination of parental rights, we will not reweigh the evidence

      or judge the credibility of the witnesses. Peterson v. Marion Cnty. Ofc. of Family &

      Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied.

      Instead, we consider only the evidence and reasonable inferences that are most

      favorable to the judgment. Id. Moreover, in deference to the trial court’s unique

      position to assess the evidence, we will set aside the court’s judgment terminating a

      parent-child relationship only if it is clearly erroneous. Judy S. v. Noble Cnty. Ofc. of

         Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 10 of 16
      Family & Children (In re L.S.), 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans.

      denied.


[8]   Here, in terminating Mother’s parental rights, the trial court entered specific

      findings of fact and conclusions thereon. When a trial court’s judgment contains

      special findings and conclusions, we apply a two-tiered standard of review. Bester

      v. Lake Cnty. Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we

      determine whether the evidence supports the findings and, second, we determine

      whether the findings support the judgment. Id. “Findings are clearly erroneous

      only when the record contains no facts to support them either directly or by

      inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and

      inferences support the trial court’s decision, we must affirm. In re L.S., 717 N.E.2d

      at 208.


[9]   Mother contends that the evidence is insufficient to support the trial court’s

      findings underlying its conclusions that Mother will not remedy the conditions that

      resulted in Child’s removal; that the continuation of the parent-child relationship

      poses a threat to the well-being of Child; and that termination is in the best interest

      of Child. Because Indiana Code Section 31-35-2-4(b)(2)(B) is written in the

      disjunctive, we only address the sufficiency of the evidence to support the trial

      court’s conclusions that continuation of the parent-child relationship poses a threat

      to Child’s well-being and that termination is in Child’s best interest. And we

      address each of those contentions in turn.




         Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 11 of 16
                                 Continuation of the Parent-Child Relationship

[10] In   support of this conclusion, the trial court stated as follows:


                   The child needs stability in life. The child needs parents with
                   whom the child can form a permanent and lasting bond to
                   provide for the child’s emotional and psychological as well as
                   physical well-being. The child’s well-being would be threatened
                   by keeping the child in parent-child relationships with either
                   parent whose own choices and actions have made them unable to
                   meet the needs of this child.


          Appellant’s App. at 14. In response, Mother contends that

                   DCS presented no evidence that the mother poses a threat to
                   [Child]’s safety or well[-]being. There are no allegations of abuse
                   of [Child] committed by [Mother]. There is no evidence that the
                   mother is violent or presents a danger to [Child]. The DCS
                   caseworker acknowledged they didn’t have any worry the mother
                   would ever intentionally or willfully harm the child, and that
                   every report from visitation indicates a sincere affection between
                   parent and child.


          Appellant’s Br. at 15.3 Mother’s contention misses the point.


[11] A    trial court need not wait until a child is irreversibly influenced by a deficient

    lifestyle such that his physical, mental, and social growth is permanently impaired

    before terminating the parent-child relationship. Shupperd v. Miami Cnty. Div. of

    Family & Children (In re E.S.), 762 N.E.2d 1287, 1290 (Ind. Ct. App. 2002). When



          3
            Mother purports to “disagree with and contest[]” four of the trial court’s findings, but she does not present
          cogent argument to show that each of the “challenged” findings is not supported by the evidence.
          Appellant’s Br. at 10.

          Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016             Page 12 of 16
   the evidence shows that the emotional and physical development of a child in need

   of services is threatened, termination of the parent-child relationship is appropriate.

   Id.


[12] The   undisputed evidence shows that, during the course of the CHINS proceedings,

   Mother barely maintained contact with her family case manager; she did not

   maintain suitable or stable housing; she has not consistently visited with Child; she

   did not follow through on recommended individual therapy, including additional

   substance abuse evaluation; she failed to submit to multiple drug screens; and,

   when she did submit to drug screens, they almost always indicated continued drug

   abuse. In short, Mother has been more non-compliant with the court’s orders than

   compliant. Mother only attended approximately twenty out of forty scheduled

   case management sessions. Mother discontinued all contact with DCS and Child

   from December 4, 2014, until her arrest on February 28, 2015. Thereafter, Mother

   was not permitted even supervised visits with Child, but was only able to talk to

   Child over the phone on four occasions. Thus, Mother has not had in-person

   visitation with Child since December 3, 2014.


[13] While   Mother has shown improvement since DCS filed its petition to terminate

   her parental rights to Child on March 6, 2015, Mother failed a drug screen on

   March 12, 2015, and she tested positive for alcohol consumption in May 2015.

   When asked to identify “the longest period of time that [she had] stayed clean from

   drugs,” Mother responded that the three months prior to the termination hearing

   was the longest period of time she had abstained from using drugs. Tr. at 103.

   Despite her long history of substance abuse, Mother insisted that she did not “think

         Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 13 of 16
   that [a drug rehabilitation program] would be progressive” for her. Id. at 102.

   Mother testified that she has “a life now too outside of just doing DCS” and she

   could not “just leave [her] home and go to a rehab facility.” Id. In short, the

   undisputed evidence shows that, despite a long history of untreated substance

   abuse and only a very recent and short period of staying away from drugs, Mother

   does not think that she would benefit from participation in a rehabilitation

   program.


[14] When   asked whether Mother could be a safe and suitable parent to Child, Timothy

   Adams, the case manager who supervised visits and otherwise assisted Mother,

   testified that Mother was a “capable human being,” but that she needed to “get off

   the drugs, find housing, maintain that housing, find employment, maintain that

   employment, and have some basic parent education.” Id. at 140-41. The evidence

   is undisputed that Mother was offered assistance in accomplishing each of those

   goals over the course of the CHINS proceedings and failed to cooperate with

   service providers. When asked whether “there [was] any service that [she had]

   asked [for] from [DCS] or from the Court that wasn’t provided” to her, Mother

   responded, “No, I never asked.” Id. at 89. Kelsey Andrews, the CASA, testified

   that Mother’s “lack of stability” was not likely to change in the future. Id. at 195.

   Mother’s contentions on appeal amount to a request that we reweigh the evidence,

   which we will not do. The trial court’s findings support the trial court’s conclusion




      Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 14 of 16
    that there is a reasonable probability that the continuation of the parent-child

    relationship poses a threat to Child’s well-being.4


                                                        Best Interests

[15] In   determining whether termination of parental rights is in the best interests of a

    child, the trial court is required to look at the totality of the evidence. In re A.K.,

    924 N.E.2d 212, 224 (Ind. Ct. App. 2010). “A parent’s historical inability to

    provide adequate housing, stability and supervision coupled with a current inability

    to provide the same will support a finding that termination of the parent-child

    relationship is in the child’s best interests.” Castro v. State Office of Family &

    Children, 842 N.E.2d 367, 374 (Ind. Ct. App. 2006), trans. denied. “Additionally, a

    child’s need for permanency is an important consideration in determining the best

    interests of a child, and the testimony of the service providers may support a




          4
            We note that the evidence also supports the trial court’s conclusion that there is a reasonable probability
          that Mother will not remedy the conditions that resulted in Child’s removal. Mother contends that her recent
          gains in sobriety and maintaining a residence is clear and convincing evidence that those conditions have
          been remedied. However, as our supreme court reiterated in E.M. v. Indiana Dep’t of Child Servs., 4 N.E.3d
636, 643 (Ind. 2014),

                  the trial court must judge a parent’s fitness “as of the time of the termination proceeding,
                  taking into consideration evidence of changed conditions,” Bester v. Lake Cty. Office of
                  Family & Children, 839 N.E.2d 143, 152 (Ind. 2005)—balancing a parent’s recent
                  improvements against “habitual pattern[s] of conduct to determine whether there is a
                  substantial probability of future neglect or deprivation.” K.T.K.[ v. Indiana Dep’t of Child
                  Servs.], 989 N.E.2d [1225,] 1231 [Ind. 2013] (quoting Bester, 839 N.E.2d at 152) (internal
                  quotation marks omitted). We entrust that delicate balance to the trial court, which has
                  discretion to weigh a parent’s prior history more heavily than efforts made only shortly
                  before termination. Requiring trial courts to give due regard to changed conditions does
                  not preclude them from finding that parents’ past behavior is the best predictor of their
                  future behavior.



          Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016             Page 15 of 16
   finding that termination is in the child’s best interests.” In re A.K., 924 N.E.2d at

   224.


[16] Again,   Mother’s contention on this issue amounts to a request that we reweigh the

   evidence, which we will not do. Andrews, the CASA, summed up the evidence

   showing that termination is in Child’s best interests as follows:

                 I think throughout the case there’s been a concern with stability
                 that a child would need and I believe where she currently is the
                 stability is offered to her, so I’d be concerned going forward that
                 we would never be able to get to the stability point that [Child]
                 needs.


       Tr. at 195. Further, both Andrews and Taylor Fristoe, a case manager with

       DCS, testified that they believed that termination of Mother’s parental rights is

       in Child’s best interest. The trial court acknowledged Mother’s recent sobriety,

       but the court, in effect, concluded that Mother’s efforts were too little, too late.

       We hold that the totality of the evidence supports the trial court’s conclusion

       that termination is in Child’s best interest. The trial court did not err when it

       terminated Mother’s parental rights to Child.


[17] Affirmed.




       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A05-1509-JT-1534 | March 31, 2016   Page 16 of 16